UNITED STATES OF AMERICA
                      MERIT SYSTEMS PROTECTION BOARD


     JUSTIN GRIMSRUD,                             DOCKET NUMBER
                   Appellant,                     NY-0752-14-0340-I-1

                 v.

     DEPARTMENT OF                                DATE: January 6, 2017
       TRANSPORTATION,
                 Agency.




           Mordy Yankovich, Esquire, Garden City, New York, for the appellant.
           Christian Lewerenz, Esquire, Jamaica, New York, for the agency.


                                        BEFORE

                             Susan Tsui Grundmann, Chairman
                                Mark A. Robbins, Member


                                         ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     sustained his removal. The two Board members cannot agree on the disposition
     of the petition for review. Therefore, the initial decision now becomes the final
     decision of the Merit Systems Protection Board in this appeal.     Title 5 of the
     Code of Federal Regulations, section 1200.3(b) (5 C.F.R. § 1200.3(b)).      This
     decision shall not be considered as precedent by the Board in any other case.
     5 C.F.R. § 1200.3(d).
                                                                                  2

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of the final decision by the U .S. Court
of Appeals for the Federal Circuit. You must submit your reques t to the court at
the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).    You may read this law as well as other sections o f the
United States Code, at our website, http://www.mspb.gov/appeals/uscode/htm.
Additional     information     is    available    at    the     court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
                                                                                  3

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.